UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7650


LARRY BRANDON MOORE,

                    Plaintiff - Appellant,

             v.

RANDY S. MULL, Disciplinary Hearing Officer, individually and in his official
capacity; GEORGE T. SOLOMON, Director of N.C.D.P.S., D.A.C., individually
and in their official capacity; PECK TAYLOR, Assistant Superintendent of
Custody and Operations and Acting Superintendent at A.M.C.I., individually and in
their official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:16-cv-00249-FDW)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Brandon Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Brandon Moore appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the

record and find no reversible error. Accordingly, we deny Moore’s motion to appoint

counsel and affirm for the reasons stated by the district court. Moore v. Mull, No. 1:16-

cv-00249-FDW (W.D.N.C. Oct. 28, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2